                   Case 20-11785-CSS           Doc 568           Filed 09/09/20     Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                                Case No. 20-11785 (CSS)
                                                             :
                                               1
                                    Debtors.                 :        (Jointly Administered)
                                                             :
------------------------------------------------------------ x

                           CERTIFICATION OF COUNSEL REGARDING
                          SCHEDULING OF OMNIBUS HEARING DATES

         The undersigned hereby certifies that the Court has provided the hearing dates set forth on

the proposed order, attached hereto, for the above-captioned chapter 11 cases.

         WHEREFORE, the above-captioned debtors and debtors in possession request that the

Court enter the proposed order, attached hereto, at its earliest convenience.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
    Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC
    (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
    Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail
    Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate
    headquarters and service address is 346 Madison Avenue, New York, New York 10017.


RLF1 23926641v.1
                   Case 20-11785-CSS   Doc 568     Filed 09/09/20   Page 2 of 2




Dated: September 9, 2020
       Wilmington, Delaware

                                   /s/ Christopher M. De Lillo
                                   RICHARDS, LAYTON & FINGER, P.A.
                                   Mark D. Collins (No. 2981)
                                   Zachary I. Shapiro (No. 5103)
                                   Brett M. Haywood (No. 6166)
                                   Christopher M. De Lillo (No. 6355)
                                   Sarah E. Silveira (No. 6580)
                                   One Rodney Square
                                   920 N. King Street
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 651-7700
                                   Facsimile: (302) 651-7701
                                   E-mail:        collins@rlf.com
                                                  shapiro@rlf.com
                                                  haywood@rlf.com
                                                  delillo@rlf.com
                                                  silveira@rlf.com

                                   - and -

                                   WEIL, GOTSHAL & MANGES LLP
                                   Garrett A. Fail (admitted pro hac vice)
                                   David J. Cohen (admitted pro hac vice)
                                   767 Fifth Avenue
                                   New York, New York 10153
                                   Telephone: (212) 310-8000
                                   Facsimile: (212) 310-8007
                                   E-mail:         garrett.fail@weil.com
                                                   davidj.cohen@weil.com

                                   Attorneys for Debtors and Debtors in Possession




                                               2
RLF1 23926641v.1
